Citation Nr: 1506615	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  10-34 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from July 1974 to February 1976.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied service connection for tinnitus and hearing loss.  In September 2013, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.

This case has been remanded twice before in February 2014 and September 2014 for an examination addressing the etiology of the Veteran's hearing loss and tinnitus disabilities.  The case is now returned for appellate review.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's bilateral hearing loss was not present in service or until many years thereafter and is not related to service or to an incident of service origin, to include in-service acoustic trauma.

2.  The preponderance of the evidence shows that the Veteran's tinnitus was not present in service or until many years thereafter and is not related to service or to an incident of service origin, to include in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred during active military service and is not presumed to have been incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

2.  Tinnitus was not incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in July 2009 prior to the initial rating decision.  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his service treatment records and VA treatment records.  The Veteran submitted lay statements.  The Veteran was also afforded VA examinations in July 2009, April 2014, and November 2014.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  Earlier records dated in the 1990s show that the Veteran reportedly was in receipt of Social Security Administration (SSA) disability benefits.  These records are not in the file.  However, the Board finds that they are not relevant to the hearing loss and tinnitus disabilities, as the Veteran has submitted statements and testimony that he did not receive treatment for hearing loss and/ or tinnitus until around 2007 or 2008, which is consistent with the medical treatment records.  It appears that the SSA benefits were awarded around the time the Veteran stopped working after an unrelated work injury.  For this reason, the Board finds no reason to make efforts to obtain the outstanding SSA records.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2009) (VA's duty to assist is limited to obtaining relevant SSA records). 

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   Here, during the hearing the VLJ fully explained the issues that were on appeal.  With respect to any further duties under 38 C.F.R. § 3.103(c)(2), neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  

Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomology.  Continuity of symptomatology for certain chronic diseases may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit  (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  The Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).  To establish service connection for hearing loss, the Veteran is not obliged to show that his hearing loss was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise. Godfrey v. Derwinski, 2 Vet. App. 352 (1992). 

Tinnitus has been variously defined.  It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane"). Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking. YT v. Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears. Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin." 59 Fed. Reg. 17,297 (April 12, 1994).

The Veteran contends that his hearing was damaged as a result of his military service and that he presently has hearing loss and tinnitus as a result of his military service.  

Service treatment records include the report of a March 1974 enlistment physical examination.  The audiometric test revealed puretone thresholds at 500, 1000, 2000, and, 4000 Hertz were 5, 5, 0, and 0 decibels respectively in the right ear, and 10, 10, 5, and 10 decibels respectively in the left ear.  Puretone thresholds at 3000 and 6000 Hz were not tested.  The service treatment records show no complaint or treatment for organic ear disorders or ear trauma. 

On a February 1976 audiogram performed at separation puretone thresholds at 500, 1000, 2000, and, 4000 Hertz  were 20, 10, 5, and 15 decibels respectively in the right ear, and 20, 10, 10, and 15 decibels respectively in the left ear.  Puretone thresholds at 3000 and 6000 Hz were not tested.  These results do not reflect a hearing loss disability as contemplated by the rating schedule.  See 38 C.F.R. § 3.385 (2014); see also Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  On the corresponding Report of Medical History at discharge, the Veteran specifically denied having any ear trouble.

The Veteran's DD Form 214 shows that his Military Occupational Specialty was Armor Crewman.  On a January 2009 VA treatment record, the Veteran indicated exposure to noise trauma from sitting on a tank with 105mm gun mounted to his right.  He recalled that he would load and fire and the blast would rattle his whole body.  There is no evidence of record to show that the Veteran engaged in combat, but in each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such as Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).  As such, the Board concedes that noise exposure is consistent with the Veteran's service. 

After service the Veteran reported on a September 1992 VA examination report that he worked as a laborer at an electric company until 1989 when he had back surgery.  On examination in July 2009 the Veteran again noted working odd jobs as a laborer until 1989 when he became too disabled.  He denied occupational and recreational noise exposure as a civilian.  He noted that he noticed hearing loss since he left military service in 1976.

The Veteran also testified regarding his exposure to noise trauma at the September 2013 Board hearing.  He indicated that he worked on tanks for about a year and did not have adequate hearing protection in service.  See September 2013 Board hearing transcript, p. 3.  He further noted that he started noticing hearing loss and tinnitus after he got out of service, around the summer of 1977, but that he did not receive treatment until 2007 or 2008.  Id at 3, 6.  He indicated that he did not recall having any audiological examination at  discharge from service where he was examined in a booth.  Id. at 4.  He also stated that he did not have any kind of noisy occupations or recreational activities since his separation from service in 1976.  Id. at 8.  He indicated that Dr. F, a VA doctor, examined his ears and provided an audiology examination and told him that she could tell from the scarring in his ears that he had had noise trauma a long time ago and that something very loud had caused the hearing loss.  Id. at 9-11.  

The Veteran submitted a written statement in December 2014 again noting that he did not have any form of electronic hearing testing done at discharge and that the only testing was done by visual inspection with a light scope.  He also indicated that it was his sworn statement that he suffered from severe hearing loss while in service and that VA has no means to make comparisons between his enlistment and discharge examinations.  

VA treatment records show that the Veteran was evaluated by Dr. F, who indicated that she was a VA Board Certified Family Physician, in December 2008.  It was noted that the Veteran indicated that he had chronic hearing loss in the right ear and that he was in the artillery with guns nearest to his right ear.  He also had notable tinnitus in the right ear.  There was no pain or drainage.  Dr. F. assessed the Veteran as having hearing loss - a possible service-related injury.  He was referred for an audiogram.

A January 2009 VA audiology consult performed by an audiologist shows that the tympanic membranes were visible with no apparent abnormalities.   Audiological assessment showed that puretone thresholds at 500, 1000, 2000, 3000, 4000 Hertz  were 55, 55, 40, 40, 50 decibels respectively in the right ear, and 35, 40, 35, 30, 30 decibels respectively in the left ear.  These results reflect a hearing loss disability as contemplated by the rating schedule.  See 38 C.F.R. § 3.385  (2014).  Maryland CNC word list showed speech recognition scores of 100 percent in both ears.  The Veteran reported a gradual deterioration of hearing sensitivity since he left the Army in the 1970s and hearing loss in the right ear when he was discharged.  He noted tinnitus had been in the right ear since 1975 while in the service and that he had constant tinnitus in the right ear that sounded like a buzzing noise.  He also related his exposure to noise trauma in service.  He denied prior use of hearing aids.  The audiometric test results indicated a mild to moderately severe mixed hearing loss in both ears.  Because the Veteran was assessed as having asymmetrical and mixed components to his hearing loss, he was referred for an ear, nose, and throat (ENT) evaluation.

.A March 2009 VA ear, nose, and throat (ENT) consult performed by another examiner again noted the same history as reported on the January 2009 audiological assessment.  After examination the Veteran was assessed as having mixed hearing loss with unilateral tinnitus and asymmetrical air conduction.

The Veteran was provided with VA examinations in July 2009, April 2014, and November 2014 to address the etiology of his hearing loss and tinnitus disabilities.  While the examiners in July 2009 and April 2014 found that the Veteran's hearing loss and tinnitus disabilities were not related to military service, these opinions do not have probative value, as they were based solely on the fact that the Veteran had normal hearing at discharge from service, and did not take into consideration the Veteran's lay statements regarding continued symptomatology since service.  As the Board noted in its February 2014 remand, the determinative issue in this case is not whether the Veteran had a diagnosis, or even treatment or complaints of hearing loss and tinnitus in service, but rather whether his present hearing loss and tinnitus is etiologically related to his exposure to acoustic trauma in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The Board further noted that the July 2009 examiner did not comment on the fact that there was a shift in auditory threshold in the Veteran's hearing in both ears between the time of entry into service and his discharge.

After the Board's first remand, a VA medical opinion was subsequently provided in April 2014.  The rationale for the opinion that the hearing loss and tinnitus disabilities were not related to exposure to acoustic trauma in service included that there was no significant threshold shift in service, and the hearing tests at entry and discharge from service.  The examiner also cited to studies that did not support noise-induced hearing loss.  The Board remanded the case again in September 2014 noting that there was no indication that the examiner considered the Veteran's competent lay statements and testimony regarding continuity of symptoms of hearing loss and tinnitus since service.  It was noted that this is critical information that must be considered in any medical opinion addressing this claim.  Therefore, the opinion was deemed inadequate.

Finally in November 2014, the Veteran was provided with another VA medical opinion from the same VA examiner who provided the opinion in April 2014.  The examiner indicated that the Veteran's claims file was reviewed.  The examiner noted that based on the Veteran's report and documents in the claims file including the DD-Form 214 and other documents, the Veteran was exposed to hazardous noise levels while in the service.  Thus, hazardous noise exposure while in service was conceded.  The examiner further noted that the Veteran's report of noise exposure and subjective report of hearing loss and tinnitus while in service were taken into consideration.  The examiner noted that while the fact that there was no diagnosis of or treatment for hearing loss or tinnitus in service was not, by itself, a sufficient reason to deny service connection for hearing loss and tinnitus, the Veteran's subjective report was rebutted by the objective evidence of record.  

The examiner determined that the objective evidence of record (i.e., no significant threshold shift beyond normal variability while in service) clearly and convincingly showed that the Veteran did not have a hearing injury in service.  It was further noted that electronic hearing testing conducted at enlistment and at discharge were carefully reviewed and showed that the Veteran did not have a significant threshold shift beyond normal variability while in service.  The examiner further found that in the absence of an objectively verifiable noise injury, the association between the claimed tinnitus and noise exposure could not be assumed to exist.  The examiner noted that delayed onset of hearing loss and tinnitus due to noise exposure was unlikely to occur.  Therefore, it was the examiner's opinion that the Veteran's current hearing loss and tinnitus were less likely as not caused by or the result of noise exposure while in service.  Based on the evidence the examiner determined that it was more likely that the Veteran's current hearing loss and report of tinnitus were due to post-service occupational and recreational noise exposure and/ or other post service etiologies unrelated to noise exposure while in service.  

The examiner went on to cite his references supporting the finding that there was unlikely delayed onset hearing loss: Noise and Military Service - Implications for Hearing Loss and Tinnitus, Institute of Medicine, National Academy of Sciences, 2006 ("There is not sufficient evidence from longitudinal studies in laboratory animals and humans to determine whether permanent noise-induced hearing loss can development much later in one's lifetime, long after the cessation of that noise exposure."); American College of Occupational and Environmental Medicine (ACOEM) Guidance Statement, Occupational Noise-Induced Hearing Loss, ACOEM Task Force on Occupational Hearing Loss, D. Bruce Kirchner, MD, Col. Eric Evenson, MD, Robert A. Dobie, MD, Peter Rabinowitz, MD, James Crawford, MD, Richard Kopke, MD, and T. Warner Hudson, MD ("Available evidence indicates that previously noise-exposed ears are not more sensitive to future noise exposure." "There is insufficient evidence to conclude that hearing loss due to noise progresses once the noise exposure is discontinued.")

When developing a claim for service connection, when the VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight). 

In this regard, the November 2014 VA examiner reviewed the relevant records, had previously examined the Veteran in April 2014, and provided a medical opinion with rationale and reasoned analysis.  While the examiner indicated that the hearing loss and tinnitus were more likely due to post-service noise exposure, and the Veteran has consistently indicated that he did not have any exposure to loud noises after military service, the examiner also noted that there was likely some other post-service cause for the hearing loss and tinnitus disabilities.  While there is some discrepancy between what the Veteran reported regarding his post-service noise exposure and what the examiner noted, this was not the sole basis for the medical opinion.  The focus of the examiner's opinion is that whatever caused the hearing loss and tinnitus disabilities happened after service.  While there was a threshold shift in service, the examiner made a medical determination that the shift was not significant.  As noted above, the auditory thresholds were still within normal levels at the time of discharge from service, even after taking into consideration the shift in auditory thresholds.  The examiner considered the Veteran's competent complaints of hearing loss and tinnitus since service but assigned greater weight to the objective findings in service and after service.  

Based on the evidence, the Board concludes that service connection is not warranted for hearing loss and tinnitus.  The record shows that the Veteran has had a hearing loss and tinnitus disability diagnosed since at least 2009.  Thus, a current disability is established.  The Board has considered the Veteran's testimony concerning in-service noise exposure and his documented duty assignment.  As noted above, in giving due consideration to the circumstances of his service, noise exposure is conceded. 38 U.S.C.A. § 1154(a).  

The Veteran has also reported the onset of hearing loss and tinnitus in service and is certainly competent to testify to such; however, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  As noted, the Court has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, to the extent that the Veteran advances that he had hearing loss and tinnitus in service with continued bilateral hearing loss since separation- to establish both continuity of symptomatology and a nexus between his current hearing loss and active duty- the Board notes that he specifically denied having any ear trouble at his February 1976 separation examination.  The Board therefore finds that the Veteran's statement denying any ear trouble, made in the context of the contemporaneous evaluation in 1976, is more probative than his statements made for compensation purposes years later.  In addition, the Veteran has made conflicting statements as to the onset of his hearing loss and tinnitus disabilities.  He noted on the examination in July 2009 that he had experienced hearing loss and ringing in his ears since he left service in 1976.  However, he testified at the Board hearing, as noted above, that he first noticed hearing loss and tinnitus after service in 1977.  Therefore, his statements regarding onset of the hearing loss and tinnitus are somewhat unreliable based on the inconsistency in his statements.

Still, the absence of documented hearing loss while in service is not fatal to the claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley  v. Brown, 5 Vet. App. 155, 159-160 (1993).  Here, the only evidence of a nexus between the current hearing loss and military service submitted by the Veteran, is his lay contentions.  While the Veteran may be competent to report symptoms of decreased hearing acuity and tinnitus during or after his military service, the Board finds that his lay contentions regarding the etiology of the current bilateral hearing loss and tinnitus are outweighed by the VA audiologist's opinion that the current hearing loss and tinnitus are not likely to be a result of military service. 

The Board finds that the November 2014 VA audiologist's opinion is sufficiently adequate on the matter at hand and is probative evidence against a nexus, as it was based on a review of the evidence in the claims folder, which included the prior VA examination report and opinions, and a review of the Veteran's reported in-service and post-service history.  As noted above, while the examiner noted that post-service noise exposure might be a possible cause of the hearing loss, which is in conflict with the Veteran's consistent statements that he has not had any significant post-service noise exposure as a laborer, this was not the only reason cited for the opinion.  The primary basis was that there was no probative evidence that the noise exposure in service caused the Veteran's hearing loss and tinnitus disabilities due to the lack of significant auditory threshold shift in service.  

The opinion was supported by a clear rationale based on the evidence, or lack thereof, in the service treatment records, as well as the Veteran's history as reported at the earlier VA examination and the clinical findings noted at that time.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to this issue has been met and an additional examination to obtain another medical nexus opinion is unnecessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required); 38 C.F.R. § 3.159 (c)(4). 

The fact that the audiologist's opinion was based, in part, on the fact that hearing acuity was clinically normal when the Veteran left service does not render the opinion inadequate because the specialist, as noted above, (1) took into account the Veteran's lay statements, (2) reviewed the available in-service and post-service medical records, (3) evaluated the in-service and post-service audiogram results, and also (4) provided an alternate theory for the etiology of the hearing loss based on the available clinical evidence (i.e. that the Veteran's hearing loss and tinnitus was due to factors after service).  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (medical opinion is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"). 

The Board has reviewed the January 2009 statement from the VA family physician, who noted that the Veteran's hearing loss could be service-related; but this opinion is speculative, at best, and does not have any significant probative value.  A medical opinion based on speculation, without supporting clinical data or other rationale does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999). 

The Veteran has asserted that he never had an audiological examination in service; but this is in conflict with his service treatment records, which do reflect that he was examined for hearing acuity at the time of separation from service in February 1976.  

With respect to the studies cited to by the November 2014 examiner, which supported the conclusion that hearing loss due to noise exposure does not progress once the noise exposure is discontinued, the Board acknowledges that generic medical literature, which does not apply medical principles regarding causation or etiology to the facts of an individual case, does not provide competent evidence to satisfy the nexus element for an award of service connection.  See Sacks v. West, 11 Vet. App. 314 (1998).  However, the November 2014 examiner did not merely cite to the study in the opinion provided.  The additional rationale provided was that the Veteran's hearing was normal in service with no significant shift in auditory thresholds.  Therefore, the Board does not agree that the November 2014 opinion should be discounted merely because one of the reasons provided for the opinion was the studies based on hearing loss and noise exposure.  The Board finds that the VA audiologist sufficiently reviewed all necessary information of record to make a determination in this case.  Therefore, the Board finds that the November 2014 opinion is adequate and sufficient to address the Veteran's claim.

There is no other medical evidence of record, specific to the Veteran's case, which links the Veteran's current bilateral hearing loss and tinnitus to his period of military service. The Board has considered the applicability of the benefit of the doubt doctrine; however, the preponderance of the evidence is against the claim and that doctrine is thus, inapplicable.  Accordingly, service connection for hearing loss and tinnitus is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


